                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT" O~ DELAWARE

In re:                                                    Chapter 11

SFX ENTERTAINMENT,INC., et al.,'                          Case No. 16-10238(MFW)

                                                         (Jointly Administered)
                        Reorganized Debtors.
                                                          Hearing Date: December 19,2018 at 11:30 a.m.
                                                          Objection Deadline: November 15, 2018 at 4:00 p.m.

                 THE SFX LITIGATION TRUSTEE'S OBJECTION TO
               JPMORGAN CHASE BANK,N.A.PROOF OF CLAIM NO.405

         Dean A. Ziehl, Litigation Trustee for the SFX Litigation Trust (the "Litigation Trustee"),

as successor in interest to the estates (the "Estates") of the above captioned debtors (the

"Debtors"), hereby objects to the proof of claim filed by JPMorgan Chase Bank, N.A.

("JPMor~an") designed Claim No. 405 (the "Claim" or "JPMor~an Claim"). The Trustee seeks

an order disallowing the JFMorgan Claim in its entirety, or in the alternative, to estimate the

claim at $0.00.




    The Reorganized Debtors in these Chapter 11 Cases, along with the last four digits of each Reorganized
    Debtor's federal tax identification number, if applicable, are: 430R Acquisition LLC (7350); Beatport, LLC
    (1024); Core Productions LLC (3613); EZ Festivals, LLC (2693); Flavorus, Inc. (7119); ID&T/SFX
    Mysteryland LLC (6459); ID&T/SFX North America LLC (5154); ID&T/SFX Q-Dance LLC (6298);
    ID&T/SFX Sensation LLC (6460); ID&T/SFX TomorrowWorld LLC (7238); LETMA Acquisition LLC
    (0452); Made Event, LLC (1127); Michigan JJ Holdings LLC (n/a); SFX Acquisition, LLC (1063); SFX Brazil
    LLC (0047); SFX Canada Inc. (7070); SFX Development LLC (2102); SFX EDM Holdings Corporation
    (2460); SFX Entertainment, Inc. (0047); SFX Entertainment International, Inc. (2987); SFX Entertainment
    International II, Inc. (1998); SFX Intermediate Holdco II LLC (5954); SFX Managing Member Inc. (2428);
    SFX Marketing LLC (7734); SFX Platform &Sponsorship LLC (9234); SFX Technology Services, Inc.(0402);
    SFX/AB Live Event Canada, Inc.(6422); SFX/AB Live Event Intermediate Holdco LLC (8004); SFX/AB Live
     Event LLC (9703); SFX-94 LLC (5884); SFX-Disco Intermediate Holdco LLC (5441); SFX-Disco Operating
     LLC (5441); SFXE IP LLC (0047); SFX-EMC, Inc.(7765); SFX-Hudson LLC (0047); SFX-IDT N.A. Holding
     II LLC (4860); SFX-LIC Operating LLC (0950); SFX-IDT N.A. Holding LLC (2428); SFX-Nightlife
     pperating LLC (4673); SFX-Perryscope LLC (4724); SFX-React Operating LLC (0584); Spring Awakening,
     LLC (6390); SFXE Netherlands Holdings Cotfperatief U.A.(6812); SFXE Netherlands Holdings B.V.(6898).
     The Reorganized Debtors' business address is 902 Broadway, 15th Floor, New York, NY 10010.


 DOCS LA:317556.1
        In support of this Objection, the Litigation Trustee respectfully submits the Declaration

of Alan Walter, the Senior Vice President and Controller of LiveStyle, Inc., a Reorganized

Debtor (the "Walter Declaration") and represents as follows:

                                   JURISDICTION AND VENUE

        1.      The United States Bankruptcy Court for the District of Delaware (the "Court")

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This matter is a core

proceeding within the meaning of 28 U.S.C. § 157(b). Venue is proper pursuant to 28 U.S.C. §§

1408 and 1409. The statutory predicates for the relief requested herein are sections 105, 362,

and 502 of Title 11 of the United States Code (the "Bankruptc,~ode") and Rules 3007, 9014,

and 9020 of the Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules").

                                           BACKGROUND

        2.          On February 1, 2016 (the "Petition Date"), the Debtors commenced these cases by

filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code.

        3.          On November 15, 2016, the Court entered the Findings ofFact, Conclusions of

Law, and Order Under 11 U.S.C. ~ 1129(a) and (b) and Federal Rule ofBankruptcy Procedure

3020 Confirming the Fifth Amended Joint Plan ofReorganization ofSFX Entertainment, Inc., et

al. Under Chapter 11 of the Bankruptcy Code (as Modified) [Docket No. 1293] (the

"Confirmation Order"). The Confirmation Order confirmed the Fifth Amended Joint Plan of

Reorganization ofSFX Entertainment, Inc. et al. Under Chapter 11 ofthe Bankruptcy Code (as

Modified) [Docket No. 1293, Exhibit A] (the "Plan"). The effective date of the Plan was

December 2, 2016 (the "Effective Date").




                                                2
 DOCS LA:317556.1
        4.      Pursuant to the Plan and the Confirmation Order, on the Effective Date the

Debtors and the Litigation Trustee executed the Litigation Trust Agreement establishing the SFX

Litigation Trust. Dean A. Ziehl is the duly appointed and acting Litigation Trustee and the sole

trustee ofthe SFX Litigation Trust.

        5.      Pursuant to applicable law, the Plan, the Confirmation Order, and the Litigation

Trust Agreement, the Litigation Trustee has standing to object to proofs of claim.
                                             OBJECTION

A.      The JPMor~~n Claim

        6.          On May 16, 2016, JPMorgan filed the JPMorgan Claim for potential

reimbursement on account of a letter of credit (the "Letter of Credit") that it had issued to Debtor

Beatport LLC ("Beatport")for the benefit of Credit Suisse First Boston ("Credit Suisse"). A

copy of the JPMorgan Claim is attached hereto as Exhibit A.

        7.          The JPMorgan Claim is filed in the face amount of $0.00, as a "contingent and

unliquidated claim," purportedly secured by a deposit account. It appears that the JPMorgan

Claim is contingent upon the amount of draws on the Letter of Credit issued to Credit Suisse.

B.      Relief Requested

         8.         By this Objection, pursuant to section 502 of title 11 ofthe United States Code

(the "Bankruptcy Code"), Rule 3007 of the Federal Rules of Bankruptcy Procedure (the

"Bankruptcy Rules"), and Rule 3007-1 of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware (the "Local Rules"), the

Litigation Trustee seeks to (i) disallow the JPMorgan Claim under section 502(e)(1)(B) on the

grounds that such claim was for reimbursement or contribution and is contingent or under section


                                                 3
 DOCS LA:317556.1
502(b)(1) of the Bankruptcy Code pn the basis that it does not match the Debtors' books and

records, or (ii) in the alternative, to estimate the Claim at $0.00 pursuant to section 502(c)(1) for

purposes of allowance and distribution under the Plan.

C.      Basis for Relief

        9.         When asserting a claim against a bankrupt estate, a claimant must allege facts

that, if true, would support a finding that the debtor is legally liable to the claimant. See In re

Allegheny Intl, Inc., 954 F.2d 167, 173(3d Cir. 1992); see also In re Intl Match Corp., 69 F.2d

73, 76(2d Cir. 1934)(finding that a proof of claim should at least allege facts from which legal

liability can be seen to exist). Where the claimant alleges sufficient facts to support its claim, its

claim is afforded prima facie validity. In re Allegheny Intl, Inc., 954 F.2d at 173. A party

wishing to dispute such a claim must produce evidence in sufficient force to negate the claim's

prima facie validity. Id. In practice, the objecting party must produce evidence that would refute

at least one ofthe allegations essential to the claim's legal sufficiency. Id. at 173-74. Once the

objecting party produces such evidence, the burden shifts back to the claimant to prove the

validity of his or her claim by a preponderance of the evidence. Id. at 174. Ultimately, the

burden of persuasion is on the claimant. Id.

A.      The JPMorgan Claim Should be Disallowed

        10.        Section 502(e)(1)(B) provides that "the court shall disallow any claim for

reimbursement or contribution of an entity that is liable with the debtor on or has secured the

claim of a creditor, to the extent that ...such claim for reimbursement or contribution is

contingent as of the time of allowance or disallowance of such claim for reimbursement or

contribution ...." 11 U.S.C. § 502(e)(1)(B)); see generally In re Touch America Holdings, Inc.,


                                                4
DOCS LA:317556,1
409 B.R. 712, 716 n.6(Bankr. D. Del. 2009);In re RNI Wind Down Corp., 369 B.R. 174, 181

(Bankr. D. Del. 2007); Sorenson v. Drexel Burnham Lambert Group (In re Drexel Burnham

Lambert Group), 146 B.R. 92,97(S.D.N.Y. 1992);In re Wedtech Corp., 87 B.R. 279, 287

(Bankr. S.D.N.Y. 1988). Disallowance of a claim pursuant to section 502(e)(1)(B) requires three

elements to be established:(i)the debtor and the claimant must be co-liable on the claim or the

claimant has secured the claim of a creditor;(ii) the claim must be for reimbursement or

contribution; and (iii) the claim must be contingent. See Wedtech Corp., 87 B.R. at 283; see also

In re Pinnacle Brands, 259 B.R. 46,55 (Bankr. D. Del. 2001)(disallowing contingent

contractual claim for indemnification against the debtor). Once these three elements are

established, disallowance under section 502(e)(1)(B) is mandatory. See 11 U.S.C. §

502(e)(1)(B)("[T]he court shall disallow any claim ....").

         11.        As set forth in the JPMorgan Claim, JPMorgan has secured the claim of Credit

Suisse in the form of the Letter of Credit.

         12.        A claim is contingent where it "has not yet accrued" and ... is dependent upon

some future event that may never happen."' Touch America, 409 B.R. at 716(quoting RNI Wind

Down, 369 B.R. at 181-82); see also In re Fostvedt, 823 F.2d 305, 306(9th Cir. 1987)(citing

Brockenbrough v. Commissioner, 61 B.R. 685,686(W.D. Va. 1986)). The JPMorgan Claim

 arises only if the Letter of Credit is drawn upon. Because the JPMorgan Claim does not allege

 that any such event has occurred or even that Beatport has any outstanding obligation under the

 Letter Credit, and as acknowledged in the JPMorgan Claim itself, the Claim is contingent.

         13.        Finally, the JPMorgan Claim also appears to be asserted as a claim for

 reimbursement or contribution. JPMorgan appears to seek to recover from Beatport any

                                                 5
 DOCS LA:317556.1
potential losses it may incur as a result ofthe Letter of Credit it issued in connection with the

primary obligations of$eatport to Credit Suisse. Claims by a guarantor against the primary

obligor for amounts paid or to be paid to the beneficiary are treated as claims for reimbursement

under section 502(e)(1)($) irrespective of how the claims are characterized by the claimant. In

fact, the statute was enacted "`to prevent competition between a creditor and [its] guarantor for

limited proceeds in the estate."' In re MEI Diversified,106 F.3d 829, 831 (8th Cir. 1997)

(quoting H.R. Rep. No. 595,95th Cong., at 355 (1977)). "Although the statute is not limited to

claims by guarantors and sureties, its focus is on claims by those who may become liable to a

third party because the debtor fails to satisfy a primary liability to that third party." Id. As all

elements of section 502(e)(1)(B) are met, the JPMorgan Claim must be disallowed.

        14.         Further, section 502(b)(1) ofthe Bankruptcy Code provides, in relevant part, that

a claim may not be allowed to the extent that "such claim is unenforceable against the debtor and

property of the debtor, under any agreement or applicable law." 11 U.S.C. § 502(b)(1). A

creditor• holds a claim against a bankruptcy estate only to the extent that it has a "right to

payment" for the asserted liability. See 11 U.S.C. §§ 101(5), 101(10). By contrast, there is no

right to payment —and therefore no claim — to the extent that the asserted liability is not due and

owing by a debtor. As set forth in the Walter Declaration, the Debtors' books and records do not

reflect any amount owing to JPMorgan on account of its Claim and the Claim itself states that no

amounts are currently owed.




                                                 C~
 ROCS LA;317556.1
E.      In the Alternative, the Claim Should be Estimated at $0.00

        15.     Section Sp2(c) of the Bankruptcy Code mandates the estimation of all contingent

or unliquidated claims which, unless fixed or liquidated, would unduly delay the administration

of a debtor's estate, and provides, in pertinent part, as follows:

                "There shall be estimated for purpose of allowance under this
                section —

                (1)any contingent or unliquidated claim, the fixing or liquidation
                of which, as the case may be, would unduly delay the
                administration ofthe case ...."

11 U.S.C. § 502(c).

        16.         As noted, the JPMorgan Claim is asserted in a "Contingent and Unliquidated"

amount. A claim is unliquidated if it is not subject to "ready determination and precision in

computation ofthe amount due." Fostvdt, $23 F.2d at 306 (quoting Sylvester v. Dow Jones &

Company, Inc. (In re Sylvester), 19 B.R. 671,673 (D.N.J. 1975)).

         17.        The claims estimation process envisioned by section 502(c)"provides a means for

a bankruptcy court to achieve reorganization, and/or distributions on claims, without awaiting the

results of legal proceedings that could take a very long time to determine." In re Adelphia Bus.

Solutions, Inc., 341 B.R. 415,422(Bankr. S.D.N.Y. 2003). Defining "undue delay" under

section 502(c)ofthe Bankruptcy Code, is "a problem whose solution ultimately rests on the

exercise ofjudicial discretion in light of the circumstances ofthe case, particularly the probable

duration of the liquidation process as compared with the future uncertainty due to the

contingency in question." In re Roman Catholic Archbishop, 339 B.R. at 222(internal quotation

 marks omitted). This analysis implicates both(1)"how long it will take before ...[a] claim will



                                                7
 DOCS LA:317556.1
be liquidated and determined" by an alternative forum and (2) whether a "plan of reorganization

can be confirmed so long as [the relevant] claim remains unliquidated and not estimated."

In re Lane, 68 B.R. 609,611 (Bankr. D. Haw. 1986). General unsecured creditors should not be

required to wait an undetermined period for the Claim to be resolved and liquidated. An

estimation of the Claim is appropriate and necessary to aid the timely and efficient

administration of the Trust.

        18.         Section 502(c) does not prescribe the method for estimating a claim, and courts

therefore have discretion to utilize any valuation model that best suits the circumstances of the

case at hand. See, e.g., Maxwell v. Seaman Furniture Co. (In re Seaman Furniture Co. of Union

Square, Inc.), 160 B.R. 40,42(S.D.N.Y. 1993)(stating that "a bankruptcy court may use

whatever method is best suited to the circumstances")."[W]hen estimating claims, bankruptcy

courts may use whatever method is best suited to the contingencies of the case, so long as the

procedure is consistent with the fundamental policy of Chapter 11 that a reorganization must be

accomplished quickly and efficiently." In re Adelphia Commc'ns Corp., 368 B.R. 140, 278

(S.D.N.Y. 2007)(citation and internal quotations omitted). Section 105(a) of the Bankruptcy

Code also affords courts wide latitude in effectuating the provisions of section 502(c), and

provides that a court "may issue any order, process, or judgment that is necessary or appropriate

to carry out the provisions ofthis title." 11 U.S.C. § 105(a).

         19.        Section 105(a) allows courts to "craft flexible remedies that, while not expressly

authorized by the [Bankruptcy] Code, effect the result the [Bankruptcy] Code was designed to

obtain." In re Combustion Eng'g, Inc., 391 F.3d 190, 235-36(3d Cir. 2004)(citing Official



                                                  8
 DOCS LA:317556.1
Camm. of Unsecured Creditors ofCybergenics Corp. ex rel. Cybergenics Corp. u. Chinery, 330

F.3d 548, 568(3d Cir. 2003)).

       20.         The Litigation Trustee submits that it is appropriate to estimate the JPMorgan

Claim at $0.00 for purposes of distribution pursuant to section 502(c) in the event that the Claim

is not disallowed under sections 502(b)(1) or Sp2(e)(1)(B) of the Bankruptcy Code.

                                    RESERVATION OF RIGHTS

       21.         The Litigation Trustee expressly reserves his right to amend, modify, or

supplement this objection and to file additional objections to the Claims subject hereto. Should

one or more of the grounds of objection stated herein be overruled, the Litigation Trustee

reserves the right to object to such claims on any other ground that bankruptcy or non-

bankruptcy law permits.
                                        NO PRIOR REQUEST

       22.         No prior request for the relief sought herein has been the subject of any prior

request by the Litigation Trustee.
                                             CONCLUSION

        23.        For the foregoing reasons, the Litigation Trustee respectfully requests that this

Court enter an order, substantially in the form as Exhibit I3, disallowing the JPMorgan Claim

attached as Exhibit A hereto.




DOCS LA:3I7556.1
Dated:   November 1, 2018   PACHULSKI STANG ZIEHL &JONES LLF


                            /s/ Colin R. Robinson
                            Kenneth H. Brown(CA Bar No. 100396)
                            Colin R. Robinson(DE Bar No. 5524)
                            919 North Market Street, 17th Floor
                            Wilmington, DE 19801
                            Telephone:(302)652-4100
                            Facsimile: (302)652-4400
                            E-mail:      kbrown@pszjlaw.com
                                         mbove@pszjlaw.com
                                         crobinson@pszjlaw.com

                            Counsel to the Litigation Trustee




                                10
DOCS LA:317556.1
